Citation Nr: 0122531	
Decision Date: 09/14/01    Archive Date: 09/19/01

DOCKET NO.  99-08 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 1991).

3.  Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
November 1943.  He died in May 1968.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1999 and April 1999 rating 
actions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  In March 1999, the RO denied 
the appellant's claim for DIC under the provisions of 
38 U.S.C.A. § 1318.  In April 1999, the RO continued to deny 
the claim for DIC under 38 U.S.C.A. § 1318.  In addition, the 
RO denied service connection for the cause of the veteran's 
death and basic eligibility to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.

In October 2000, the Board remanded the case for further 
development.  The RO has completed the requested development 
and the case is now ready for appellate review.


FINDINGS OF FACT

1.  The veteran died in May 1968 at the age of 51.  The 
immediate cause of death was infarction of the lung, due to 
emphysema, pulmonary, obstructive; there was no other 
significant condition contributing to death.

2.  The service medical records and medical evidence of 
record demonstrate no nexus between the cause of the 
veteran's death and his military service.

3.  At the time of the veteran's death, service connection 
was not in effect for any disease or disability.

4.  The evidence of record does not show that the veteran was 
in receipt of or entitled to receive compensation at the time 
of death for a service-connected disability that was rated 
totally disabling for a period of 10 years immediately 
preceding death.


CONCLUSIONS OF LAW

1.  The cause of the veteran's death is not related to an 
injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112(c)(1), 1310, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.309(a)(c), 3.310, 
3.312 (2000).

2.  The criteria for entitlement to DIC benefits under 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. § 3.22 (1999 & 2000); 38 
C.F.R. § 20.1106 (2000).

3.  The claim for entitlement to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code 
lacks legal merit.  38 C.F.R. § 3.807 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that the veteran's death was related 
to his military service.  She claims that there was a direct 
relationship between the veteran's physical or medical 
problems which occurred while on active duty and his cause of 
death.  She alleges that the veteran was not ill when he was 
drafted and that after being discharged, he was ill all the 
time.

I.  Factual Background

The Certificate of Death shows that the veteran died in May 
1968, at the age of 51.  The immediate cause of death was 
infarction of the lung, due to emphysema, pulmonary, 
obstructive.

The National Personnel Records Center verified that the 
veteran served on active duty from October 1942 to November 
1943.  The service medical records include pages three and 
four of his October 1942 induction examination, noting normal 
lungs, normal mental status, and normal nervous system.  In 
December 1942, the veteran was hospitalized for seven days 
for pneumonia, broncho, type undetermined, left upper lobe, 
mild.  The veteran apparently reported that he had not had a 
pneumonia vaccination.  In May 1943, the veteran was 
hospitalized for seven days for nasopharyngitis, acute, 
catarrhal, mild.  From June to July 1943, the veteran was 
hospitalized for 16 days for mental deficiency, unclassified, 
mental age of eight years old.  It was noted that this 
condition existed prior to enlistment.  The veteran was 
hospitalized again from September to October 1943 for one 
month for bronchitis, chronic, moderate, lower, right.  It 
was noted that this condition existed prior to induction.  A 
medical record dated in November 1943 shows that the veteran 
was again diagnosed with mental deficiency: moron, mental 
age, eight years.  It was noted that this condition existed 
prior to service.  The disposition noted was discharged from 
service on a Section VIII, AR 615-360.

VA medical records show that the veteran was admitted to the 
hospital on the evening of May 16, 1968 because of dyspnea 
and swelling of the feet and ankles.  When seen the following 
morning, he was quite dyspneic and cyanotic, and in severe 
congestive heart failure.  The medical record notes that an 
adequate history was rather difficult to obtain because of 
some language difficulty, however, the veteran stated that he 
had felt well until approximately two weeks earlier when he 
noted ingravescent dyspnea and swelling of the lower legs.  
He gave a negative history for heart, kidney, and liver 
disease.  He consumed about two packets of cigarettes a day 
and denied excessive use of alcoholic beverages.  He had 
never been in a VA hospital before, and had only been in one 
private hospital about two or three years earlier when he had 
had a left inguinal herniorrhaphy.  He was married and had 
eight children.  He had been brought to the VA hospital by 
his family.  Apparently, he had been seen by a doctor for the 
first time just prior to his VA hospitalization and the 
physician gave him a shot (probably a diuretic) and told him 
to come to the hospital.  The diagnosis was anasarca of 
unknown cause.  The nursing notes show that he was admitted 
to a room with pitted edema and severe wheezing.  An 
electrocardiographic record shows that the veteran had 
severe, congestive heart failure.  It was noted that the 
results were suggestive of pulmonary hypertension; probably 
myocardial ischemia, and digitalis effects.  He was given 
Digoxin and Thiomerin.  He was given more medications later 
that night.  The next morning, he appeared cyanotic and 
dyspneic.  Later that day, he was very lethargic.  His throat 
and trachea were suctioned and a moderate amount of frothy 
material was obtained.  The veteran was pronounced dead later 
that the evening.  

An autopsy report showed that the veteran had been well-
nourished.  There were no external marks, bruises, scars or 
contusions on the body.  Examination of the heart showed the 
left ventricle to be 12-15 millimeters in thickness, the 
right ventricle was 8 millimeters in thickness.  There was a 
definite right side hypertrophy of the heart.  The valves of 
the heart were apparently normal.  The musculature of the 
left ventricle was rather soft which could possibly be an 
infarction low down in the left coronary artery, however, 
this was not definite.  The left lung was free of adhesions.  
The lung weighed 800 grams and showed a very severe bullous 
emphysema.  There were emphysematous bullae measuring four to 
five centimeters in diameter in this lung.  The lower portion 
of the lung was involved in a terminal pneumonia and the lung 
was blue-black in color.  It was thought that there had been 
a pulmonary infarction in the lower lobe of the left lung and 
a superimposed pneumonia.  The right lung weighed 1075 grams.  
There were adhesions in the upper lobe and adhesions to the 
middle lobe of the lung.  The upper lobe of the lung showed 
some scar tissue typical of an old tuberculosis and there was 
one circumscribed nodule which was identified as a granuloma 
and measured about three cm in diameter.  The lower lobe of 
this lung and the middle lobe showed extensive pulmonary 
emphysema.  The lower lobe of the lung showed large, firm, 
hard, blue-black masses of blood clot typical of an old 
pulmonary infarction.  There was also a superimposed 
pneumonia in this lung, not as severe as the left lung.  The 
pertinent anatomical findings were right side hypertrophy of 
the heart, pericardial effusion, extensive and severe 
bilateral pulmonary emphysema, bilateral pneumonia more 
severe on left, pulmonary infarction of either lung more 
severe in left lung, extensive adhesions in the apex of the 
right lung, old pulmonary tuberculosis of the right lung, and 
minimal arteriosclerosis in the aorta.  The clinical 
diagnoses of the autopsy were cardiovascular disease, 
associated with marked cardiac insufficiency due to 
hypertension of the lesser circulation, and emphysema, 
pulmonary, obstructive, severe.

Of record is a VA Form 21-526, apparently signed with a mark 
by the veteran on May 17, 1968, the day of his death.  
However, the claim was not filed until May 20, several days 
after the veteran's death.  A specific claim in the form 
prescribed by the Secretary of the VA must be filed in order 
for benefits to be paid.  38 C.F.R. § 3.151 (2000).  
Accordingly, a claim from the veteran was not pending at the 
time of his death as it was filed thereafter.

In June 1968, the appellant filed VA Form 21-534, Application 
for Dependency and Indemnity Compensation or Death Pension by 
Widow or Child.  The appellant indicated on this form that 
the cause of death was infarction of lung (emphysema) and 
that she was not claiming that the cause of the veteran's 
death was due to service.  The appellant was granted survivor 
death pension benefits.

A copy of the Certificate of Death shows that the immediate 
cause of the veteran's death was infarction of the lung, with 
a two week interval between onset and death.  The infarction 
of the lung was due to emphysema, pulmonary, obstructive, 
with the interval between onset and death of years.  There 
was no other significant condition contributing to death but 
not related to the terminal disease.

In September 1998, the VA sent the appellant a letter 
informing her about DIC benefits and the criteria for such 
benefit.  The letter advised her to file a claim to see if 
she was entitled to DIC.  Later that month, the appellant 
filed a claim for DIC benefits and noted that she believed 
that her husband's death was related to his military service.  
The claim for DIC was denied in rating action of March 1999.  
The appellant appealed that decision.  In rating decision of 
April 1999, the RO again denied the claim for DIC and also 
denied the claim for service connection for the cause of the 
veteran's death.  In addition, the RO determined that the 
appellant was not eligible to Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
The appellant appealed those determinations as well.

II.  Analysis

Initially, the Board notes that there has been a significant 
change in law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099- 2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the present case, the Board finds that the VA has 
satisfied its duties to notify and assist the appellant in 
this case.  The RO provided her with notification of her 
potential eligibility for DIC in a letter dated in September 
1998.  Moreover, the RO mailed her a Statement of the Case in 
April 1999 and a Supplemental Statement of the Case in 
January 2001 that provided her with the relevant VA law and 
regulations.  Further, the record does not indicate that 
there is any other relevant evidence that has been identified 
that the RO has failed to try to obtain.

A.  Service Connection for Cause of Death

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (2000).

If not shown in service, service connection may be granted 
for a chronic disease if shown disabling to a compensable 
degree within one year (for Hansen's disease (leprosy) and 
tuberculosis, within three years; multiple sclerosis, within 
seven years) from the date of separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312(a) (2000).

In order to constitute the principal cause of death the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  38 C.F.R. § 3.312(b) (2000).

Contributory cause of death is inherently one not related to 
the principal cause.  In order to constitute the contributory 
cause of death it must be shown that the service-connected 
disability contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
3.312(c).

If the service-connected disability affected a vital organ, 
careful consideration must be given to whether the 
debilitating effects of the service-connected disability 
rendered the veteran less capable of resisting the effects of 
other diseases.

There are primary causes of death which by their very nature 
are so overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but, even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it would not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(3), (4) (2000); 
Lathan v. Brown, 7 Vet. App. 359 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

There is no medical evidence of a nexus between the veteran's 
pneumonia or chronic bronchitis in service and his pulmonary 
emphysema which caused infarction of the lung and his death.  
Moreover, the medical evidence of record, contained in the 
service medical records, indicates that the veteran's chronic 
bronchitis existed prior to induction.  Accordingly, even if 
there was a link between the veteran's chronic bronchitis and 
the fatal infarction of the lung, the evidence does not 
demonstrate that the chronic bronchitis was incurred in or 
aggravated by his military service.  Moreover, the 
Certificate of Death indicates that the infarction of the 
lung was due to emphysema and not to chronic bronchitis.  The 
evidence also does not show any nexus between the generalized 
massive edema (anasarca) from which the veteran suffered at 
the end of his life and service.  The service medical records 
are negative for any treatment for or a diagnosis of 
anasarca.

The appellant has indicated that the veteran developed a 
chronic lung disease in service.  However, the evidence does 
not show that the veteran was ever diagnosed with any lung 
disorder during service, or that he developed any other 
chronic disease to a compensable degree within the 
presumptive period of time.  See 38 C.F.R. §§ 3.307, 3.309.  
Moreover, the appellant's own assertions are outweighed by 
the medical evidence against her claim because she is not 
medically competent to provide an opinion of sufficient 
probative value that would outweigh the clinical medical 
evidence against her claim.  While a lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494- 495 
(1992).

For the above noted reasons, the Board finds that the 
evidence is not so evenly balanced as to require application 
of the benefit of the doubt in favor of the appellant.  
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  In 
addition, the Board finds that a preponderance of the 
evidence of record establishes that the cause of the 
veteran's death was not related to military service, either 
directly or proximately.  Accordingly, the claim for service 
connection for the veteran's cause of death must be denied.

B.  Entitlement to DIC

If a veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a), benefits are 
payable to the surviving spouse of a deceased veteran in the 
same manner as if the death were service-connected if the 
veteran's death was not caused by his willful misconduct and 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that was continuously rated totally disabling for 
a period of at least 10 years immediately preceding death.  
38 U.S.C.A. § 1318(b).  The implementing regulation adds that 
at the time of the veteran's death, he was in receipt of or 
for any reason was not in receipt of but would have been 
entitled to receive compensation at the time of death.  38 
C.F.R. § 3.22.

The Court has held that a claimant may receive section 1318 
benefits under any one of the following theories: (1) If the 
veteran was in actual receipt of compensation at a total 
disability rating for 10 consecutive years preceding death; 
(2) if the veteran would have been entitled to receive such 
compensation but for clear and unmistakable error in previous 
final RO decisions and certain previous final Board 
decisions; or (3) if, on consideration of the evidence in the 
veterans' claims file or in VA custody prior to the veteran's 
death and the law then or subsequently made retroactively 
applicable, the veteran hypothetically would have been 
entitled to receive a total disability rating for a period or 
periods of time, when added to any period during which the 
veteran actually held such a rating, that would provide such 
a rating for at least the 10 years immediately preceding the 
veteran's death.  See Carpenter v. West, 11 Vet. App. 140, 
142 (1998); Green v. Brown, 10 Vet. App. 111, 114 (1997).

During the pendency of the appellant's appeal, VA promulgated 
changes to 38 C.F.R. § 3.22.  See 65 Fed. Reg. 3388 (2000) 
(effective January 21, 2000).  The amendments clarify the 
meaning of "entitled to receive" for purposes of that 
section.  The changes limit payment of DIC to cases where the 
veteran had, during his lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute or would have 
established such a right if not for clear and unmistakable 
error by VA.  65 Fed. Reg. 3388 (2000).  Generally, where the 
law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
claimant will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  However, such amendments may not be applied 
prior to the stated effective date.  See generally 38 
U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461 
(1997); VAOPGCPREC 3-2000.

To the extent that the amendments are more restrictive, the 
Board finds that the previous version of 38 C.F.R. § 3.22 is 
more favorable to the appellant and will be applied in this 
case.  Karnas, 1 Vet. App. at 313.

Except with respect to benefits under the provisions of 38 
U.S.C.A. § 1318, issues involved in a survivor's claim for 
death benefits will be decided without regard to any prior 
disposition of those issues during the veteran's lifetime.  
38 C.F.R. § 20.1106; see Timberlake v. Gober, 14 Vet. App. 
122 (2000); Marso v. West, 13 Vet. App. 260 (1999).  The 
Court has established that, under section 20.1106, if 
decisions rendered during the veteran's lifetime demonstrate 
that he or she did not have a total disability rating for a 
continuous period of ten years immediately preceding death, a 
survivor must show clear and unmistakable error in the 
pertinent decision or decisions during the veteran's lifetime 
in order to establish entitlement to DIC under section 1318.  
Marso, 13 Vet. App. at 267.

In this case, at the time of the veteran's death in May 1968, 
he had no service-connected disabilities.  Therefore, he was 
not in receipt of or entitled to receive compensation at the 
time of his death for a service-connected disability that was 
continuously rated totally disabling for a period of at least 
10 years immediately preceding death.  See 38 U.S.C.A. § 
1318(b).  In addition, due to the fact that the veteran had 
no service connected disabilities at the time of his death, 
he was not in receipt of and would not have been entitled to 
receive compensation at the time of death.  See 38 C.F.R. 
§ 3.22.  

In this case, the veteran had no service-connected 
disabilities at the time of his death.  Accordingly, the 
appellant is not entitled to DIC under 38 U.S.C.A. § 1318.

C.  Eligibility to Dependency Educational Assistance

For the purposes of dependents' educational assistance under 
Chapter 35, Title 38, United States Code (see 38 C.F.R. § 
21.3021), the child, spouse or surviving spouse of a veteran 
will have basic eligibility if certain conditions are met, 
including, as pertinent to this appeal, a permanent total 
service-connected disability was in existence at the date of 
the veteran's death, or the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a) (2000).  
The veteran was not service connected for any disability at 
the time of his death.  Moreover, as explained above, the 
Board has determined that service connection for the cause of 
the veteran's death is not warranted.  Consequently, the 
appellant's claim fails because of absence of legal merit or 
lack of entitlement under the law, and the claim is denied as 
a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.

Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code, is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

